Title: From Thomas Jefferson to Nathaniel Cutting, 17 September 1789
From: Jefferson, Thomas
To: Cutting, Nathaniel



Sir
Paris Sep. 17. 1789.

You must be pleased to look on the trouble which the accident of my voyage occasions you like a tempest or whirlwind which heaven in the course of it’s providence has directed over your feilds. Troublesome, but happily transient. In my letter of yesterday I desired you to send the box TI. No. 28. by the Philadelphia vessel to Doctr. Franklin. I am now to beg the favor of you, by the first vessel which shall be going to New york to send the following packages. To wit TI. No. 30. TI. No. 31. TI. No. 32. TI. No. 36. to John Jay esquire, secretary for foreign affairs. TI. No. 29. TI. No. 33. TI. No. 34. TI. No. 35. to James Madison of the Virginia delegation in Congress at New York.
I now inclose letters to those gentlemen to accompany the packages, and I will beg the favor of you to send to each his bill of lading, leaving all expences to be paid at New York which may be referred to the port of delivery, and debiting me with what must be paid at Havre.
There will then remain on hand my own articles only, to wit, the Nos. from 1. to 27. inclusive, and Nos. 37. and 38. being twenty nine in all. If you have any occasion to have money paid in Paris be so good as to send me a note of your disbursements for me and I will pay them to your order here. I am with much thankfullness, Sir Your most obedt. humble servt,

Th: Jefferson

